STOKER, Judge.
For the reasons set out in Fausti-na Pipe Line Company v. Bernard, 458 So.2d 981 (La.App. 3rd Cir.1984), the judgment in favor of defendant, Helen Lind-strom Bernard, and against Faustina Pipe Line Company for just compensation is reduced from $2,929.32 to $1,545.70. The judgment against Faustina Pipe Line Company ordering it to pay the expert fee of Mr. Sam Kennedy is reduced from $2,400 to $1,500, it being understood that the total fee fixed for Mr. Sam Kennedy in this and the case with which it is consolidated is $1,500 and a payment thereof will satisfy both judgments in this respect.
The judgment against Faustina Pipe Line Company ordering it to pay attorney’s fees in the amount of $3,900 is reversed. In all other respects, the judgment of the trial court is affirmed. Costs of this appeal are assessed to defendants-appellees.
AFFIRMED IN PART, AMENDED IN PART AND AFFIRMED AS AMENDED, AND REVERSED IN PART.